                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                            1:19-CR-00017-RJC-WCM
 USA                                           )
                                               )
    v.                                         )               ORDER
                                               )
 JOSEPH F. WISEMAN JR.                         )
                                               )

          THIS MATTER is before the Court upon motion of the defendant, (Doc. No.

44), to extend the deadline for responding to the government’s memorandum

regarding restitution, which the government does not oppose.

          The Court finds that the defendant has stated sufficient cause to extend the

deadline in this case.

          IT IS, THEREFORE, ORDERED that the defendant’s motion is

GRANTED, and he shall file any response to the government’s memorandum

regarding restitution on or before October 10, 2019.

          The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, and the United States Probation

Office.

 Signed: October 1, 2019




      Case 1:19-cr-00017-RJC-WCM Document 45 Filed 10/01/19 Page 1 of 1
